Court of Appeals
                            Sixth Appellate District of Texas

                                    JUDGMENT


Justin Griffin, Appellant                               Appeal from the 71st District Court of
                                                        Harrison County, Texas (Tr. Ct. No. 16-
No. 06-17-00117-CV           v.                         0895). Opinion delivered by Chief Justice
                                                        Morriss, Justice Moseley and Justice
Larry McCathran, Appellee                               Burgess, participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Justin Griffin, pay all costs of this appeal.


                                                        RENDERED APRIL 10, 2018
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk